DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16-20 are rejected under 35 U.S.C. 102a2 as being anticipated by the US Patent Application Publication to Kojma 20200241205US.
In terms of claim 1, Kojma teaches a device (Figure 1-11b), comprising: a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low st side and 2nd side; and wherein the grating structure (Figure 8: 820) is configured to direct an incident light passing through at least a portion of the grating elements to reach the light receiving region of the lower waveguide structure (Figure 8 below).


    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale

As for claim 2, Kojma teaches the device of claim 1, wherein, when viewed from above, at least one of the lower waveguide structure and the upper body structure has a substantially non-rectangular configuration (See Figure 11b: 1115).
As for claim 3, Kojma teaches the device of claim 1, wherein, when viewed from above (Figure 11b), at least one of the lower waveguide structure and the upper body structure has a substantially rectangular configuration (Figure 11b: 1165).
As for claim 4, Kojma teaches the device of claim 1, wherein the lower waveguide structure (Figure 1: 1150) comprises one of silicon nitride, aluminum nitride or SiON, the upper body structure comprises one of silicon nitride ([0083]), aluminum 
As for claim 5, Kojma teaches the device of claim 1, further comprising a semiconductor-on-insulator (SOI – see [0043]) substrate wherein the lower waveguide structure comprises a portion of an active semiconductor layer of the SOI substrate (Figure 11a: active layer portion 1160 because it is capable of transmitting light).
As for claim 6, Kojma teaches the device of claim 1, wherein the upper body structure (layer housing 1135) has a vertical thickness and wherein the plurality of grating elements extend into the upper body structure for a depth that is less than the vertical thickness of the upper body structure (See Figure 11a: 1135 is less than the layer that houses 1135).
As for claim 8, Kojma teaches the device of claim 1, when viewed in a cross-section taken through an axial length of the upper body structure (See Figure 11a), each of the plurality of grating elements have a substantially rectangular cross-sectional configuration (See 1135 in Figure 11a-b).
As for claim 9, Kojma teaches the device of claim 1, further comprising at least one layer (Figure 1: 180 cladding layer) of insulating material positioned between the lower waveguide structure and the upper body structure ([0043]).
As for claim 10, Kojma teaches the device of claim 1, wherein the at least one layer of insulating material comprises ([0080]); a first layer of silicon dioxide positioned above an upper surface of the lower waveguide structure ([0080]); a layer of silicon nitride positioned above the first layer of silicon dioxide ([0080]); and a second layer of silicon dioxide positioned above the layer of silicon nitride ([0080]). 

In terms of claim 12, Kojma teaches a device (Figure 1-11b), comprising a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low waveguide structure’), the upper body structure (Figure 8 below) having a first side surface (See Figure 8 below ‘upper first side’) and a second opposite side surface (Figure 8 below ‘second side’) and a grating structure (1135) positioned in the upper body structure, the grating structure (1135) comprising a plurality of grating elements, the grating elements comprising a tunable material whose index of refraction may be changed by application of energy to the tunable material and wherein, when viewed from above, at least a portion of the grating structure is positioned vertically above at least a portion of the lower waveguide structure ([0083]); wherein the lower waveguide structure (Figure 8 below) includes a light receiving region stacked under the grating structure (See Figure 8L lower waveguide structure shown below wherein both layers stacked under layer holding 820) and positioned within a boundary define by first side surface and the second side surface of the upper body structure (See Figure 8 below: 1st side and 2nd side; and wherein the grating structure (Figure 8: 820) is configured to 


    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale
.
As for claim 13, Kojma teaches the device of claim 12, further comprising a semiconductor-on-insulator (SOI – see [0043]) substrate wherein the lower waveguide structure comprises a portion of an active semiconductor layer of the SOI substrate (Figure 11a: active layer portion 1160 because it is capable of transmitting light).
As for claim 14, Kojma teaches the device of claim 12, wherein the upper body structure (layer housing 1135) has a vertical thickness and wherein the plurality of grating elements extend into the upper body structure for a depth that is less than the 
As for claim 16, Kojma teaches the device of claim 1, wherein the lower waveguide structure (1150) has a longitudinal centerline and wherein the grating structure (1165) has an axial length in a direction that is substantially parallel to the longitudinal centerline and a lateral width in a direction that is substantially transverse to the longitudinal centerline (Figure 11a-b: 1165), wherein, when viewed from above, an entirety of the axial length of the grating structure is positioned vertically above the lower waveguide structure (1165 lying on top of 1160 as shown in Figure 11a).
In terms of claim 17, Kojma teaches a method for providing a reconfigurable optical grating/coupler device (Figure 1-11a-b), comprising: providing a lower waveguide structure (Figure 11a: layer 1150 and See Figure 8: Annotated ‘lower waveguide structure’); an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low waveguide structure’), the upper body structure (Figure 8 below) having a first side surface (See Figure 8 below ‘upper first side’) and a second opposite side surface (Figure 8 below ‘second side’) and a grating structure (1135) positioned in the upper body structure, the grating structure (1135) comprising a plurality of grating elements, the grating elements comprising a tunable material whose index of refraction may be changed by application of energy to the tunable material ([0083]) wherein the lower waveguide structure (Figure 8 below) includes a light receiving region stacked under the grating structure (See Figure 8L lower waveguide structure shown below wherein both st side and 2nd side; and wherein the grating structure (Figure 8: 820) is configured to direct an incident light passing through at least a portion of the grating elements to reach the light receiving region of the lower waveguide structure (Figure 8 below).


    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale


As for claim 18, Kojma teaches the device of claim 17, further comprising applying energy to the tunable material of the grating elements to change the function of 
As for claim 19, Kojma teaches the device of claim 18, wherein applying energy to the tunable material of the grating elements comprises applying energy by heating the tunable material by electrical resistance heating or by irradiating the tunable material with light ([0083]).
As for claim 20, Kojma teaches the device of claim 18, wherein applying energy to the tunable material of the grating elements to change the function of the reconfigurable optical grating/coupler device from an optical grating structure to a coupler comprises applying energy to the tunable material of the grating elements until such time as an index of refraction of the tunable material is substantially the same as an index of refraction of a material of the upper body structure ([0083] and Figure 9 and 10 wherein optical coupling is shown to be made between the 1135 and the lower portion grating. The function described in claim 20 is inherent feature in order to allow optical coupling between the chip to occur as shown in Figure 9 and 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication to Kojma 20200241205US in view of US Patent Application Publication to Baudot 2017/0192170US.
In regards to claims 7 and 15, Kojma teaches the device claims 1 and 12. Kojma does not teach wherein the upper body structure has a vertical thickness and wherein the plurality of grating elements extend through the entire vertical thickness of the upper body structure.
Baudot does teach a grating features within a substrate wherein the plurality of grating elements extend through the entire vertical thickness of the upper body structure (See Figure 9 trench 60a). It would have been obvious to on of ordinary skill in the art before the effective filing date of the current invention to modify the depth thickness of grating spacing to be through the entire upper body that is housing layer 1135 of Kojma in order to reduce manufacturing cost and complexity since it is much harder and more complicated to control the depth of a trench midway through a layer than to etch the trench layer completely through. This modification will result in faster manufacturing time for the device.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. The applicant argues the prior does not teach the newly amended limitation of “the upper body structure having a first side surface and a second opposite .
The examiner respectfully disagree as detailed above Kojima does teach an upper body structure (Figure 1: layer housing 1135 or Figure 8: Annotated ‘upper layer’) positioned above at least a portion of the lower waveguide structure (See the two areas shown in Figure 8 below that may qualify as ‘low waveguide structure’), the upper body structure (Figure 8 below) having a first side surface (See Figure 8 below ‘upper first side’) and a second opposite side surface (Figure 8 below ‘second side’); and a grating structure (Figure 1: 1135or Figure 8: 829) positioned in the upper body structure (Figure 11a: 1135 or Figure 8 below), the grating structure comprising a plurality of grating elements, the grating elements comprising a tunable material whose index of refraction may changes by application of energy to the tunable material (Figure 11a: 1135 or Figure 8 820 and [0083]); wherein the lower waveguide structure (Figure 8 below) includes a light receiving region stacked under the grating structure (See Figure 8L lower waveguide structure shown below wherein both layers stacked under layer holding 820) and positioned within a boundary define by first side surface and the second side surface of the upper body structure (See Figure 8 below: 1st side and 2nd side; and wherein the grating structure (Figure 8: 820) is configured to direct an incident 


    PNG
    media_image1.png
    748
    867
    media_image1.png
    Greyscale

This action is therefore made final for the reason(s) detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOANG Q TRAN/           Examiner, Art Unit 2874                                                                                                                                                                                             



/SUNG H PAK/           Primary Examiner, Art Unit 2874